Morphy, J.
This action is .brought to recover $460 36, the amount of certain errors alleged to have been discovered in a settlement made with the defendant for the price of a number of crates of crockery, sold to him by the plaintiff. The answer pleads the general issue, and specially denies that there has been any error as alleged in the settlement referred to. It further denies that the invoice annexed to plaintiffs petition is the genuine invoice *374by which the goods were imported, and that the prices are carried out at “1814 prices” according to the agreement, See. The answer avers that, in consequence of such overcharges and advances, the defendant has paid one thousand dollars more than the true value, of the goods, which sum is pleaded in reconvention. The jury who tried the case, allowed the plaintiff $350, for which judgment was entered up in his favor. The defendant has appealed.
- This case presents no question of law. In relation to the errors alleged to have been committed in the settlement, and the prices of the articles sold, a great deal of evidence has been adduced on both sides. Much has been said about the prices of painted and printed ware, and the difference between the 1814 prices and the nett prices, and the per centage advance necessary to make the goods equal to the 1814 prices, &c. We do not pretend to under-, stand these matters better than the jury did, and will not disturb their verdict, as upon an examination of all the evidence we find nothing in it to convince us that injustice has been done to the appellant.

Judgment affirmed.